DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3-4, 8-10, 21-23, and 27-42 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-4, 10, 21-23, 27-28 and 31-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wrosz (US 2008/0292741) in view of Polk, Jr. et al. (US 2009/0065981), hereinafter Polk, and further in view of Gunn (US Patent No.4,619,806).
Regarding claims 1, 3, 10, 27-28, 31, 36-37, and 42 (with 1, 36, 42 independent), Wrosz discloses a system for thermoforming an object (par. 0042 discusses the “dental appliances”) using a mold comprising: 
(a) a custom-shaped mold (par. 0041), that is associated with a mold identifier (“2D data matrix code” which is interpreted as an equivalent to the claimed “mold identifier” that is a “unique” identifier of the mold, and as recited in claims 36 and 42, the mold itself also would be implied as being in the correct shape as to receive the correct material “geometry” as in claim 10); [par. 0041 discusses the use of a controller that “stores and retrieves” various recipes (including process information including material and heating information such as heating temperature as is recited in claim 7 which would inherently include any required computerized signals to be sent or received by the controller to perform these processes in its operation); par. 0046 additionally discusses the molds being built with codes for unique identification]; 
in the alternative, please see below regarding the mold identifier in the section addressing both claims 24-25, if this feature is viewed as structurally limiting to the mold itself;  
(b) a plastic turret (12) (claim 1) that is interpreted as an equivalent to the claimed “movable element” that is used to both receive a material and rotates to place it into the heating area (par. 0027), in order to shape it to the geometry (shape/thickness) of the mold to be used as is recited in claim 10 (par. 0039); 
(c) a heating unit comprising a plurality of heaters (claims 1, 36, 42) that are independently controllable by a controller (par. 0041, 0045); 
(e) a controller (claims 1, 36, and 42) that is capable of controlling output of heat from a heater based on the data from a sensor (par. 0042 describes that the controller is capable of closed loop monitoring meaning that it would be inherently capable of doing so based on a temperature signal – or a plurality of signals - received from a sensor that senses the temperature of a material);(par. 0043, 0045 for heating functions, including “controlled zones” for heating – please see below for further discussion with respect to both Polk and Gunn); and
(f) a forming element (claims 1, 36, and 42) (as shown in at least Fig. 3A) comprising a workpiece operation chamber (32) (interpreted as an equivalent to the “mold carrier” as recited in claims 27-28), where the object forming element has a mold (90) for receiving the material to be shaped (par. 0038-0039, Figs. 3A-3K) from the plug actuator (102) pulling the plug (mold core) (104) which “helps to ensure that the plastic . . . is pulled over the mold” (par. 0039). 
Regarding the (d) temperature sensors (claims 1, 36, and 42), Wrosz further discloses that the process is monitored in “real time” throughout the operation of the process (par. 0041). Wrosz does not explicitly disclose the claimed (IR or other) temperature monitor is capable of monitoring temperature of the material during operation of the device in conjunction with the controller operating the various heating elements, instead generally disclosing the heating to a temperature while generally monitoring.
However, Polk discloses that both thermocouples and IR sensors (species of claimed temperature sensor of claim 1, and as recited in claim 3) can be used to determine different temperatures of thermoplastic sheets during a similar thermoforming process (Polk, par. 0092). Wrosz discloses a “base” system which monitors various aspects of the invention, but is silent as to the temperature measurements. 
Polk discloses an “improved” system that includes thermocouples or IR sensors for detecting temperatures of different portions of thermoplastic sheets of material. One of ordinary skill in the art, at the time of the invention, would have found it obvious to add a thermocouple or IR sensor (or multiple sensors/thermocouples as is also discussed by Polk, and as referred to in the amended portions of the claims) to the system, as disclosed by Wrosz above with the predictable result and advantage of obtaining a system that has the ability to monitor the exact temperature of a given portion of the material in a more precise location during the operation of the device to adjust the power of the heating devices. 
Accordingly, in order to be able to properly monitor the temperature distribution in specific locations throughout the material while it is being heated and deformed, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system as disclosed by Polk to further include thermocouples or IR sensors for the detection of temperatures in various areas of the material being shaped, for use in conjunction with the controller of Wrosz above (Wrosz, par. 0042) by incorporating the applicable data as recited in the amended portion of the claims (independent claims plus claim 21).
If the “material” is viewed as limiting to the system, such that the heaters above are not enabling as to differentially heat a single piece of material, then additionally or alternatively, Gunn discloses a broader method of thermoforming “thin-walled” thermoplastic articles (abstract) by using a mold with differential heating (abstract, Fig. 7 shows a “multi-zone” heater for a given piece of material) as additionally in claim 7. 
Additionally, Gunn teaches (5:13-5:40; 8:47-8:50) that thermoplastic materials stretched at temperatures below their melting point cause a “strain hardening” to occur to the material which is advantageous for producing a material with uniform strain in each direction as it is drawn. Therefore, in order to likewise control the heating of the material above in Wrosz/Polk, Jr, it would have been further obvious to one of ordinary skill in the art at the time of the invention to have further modified the above to specify that the single piece of material is differentially heated, and thus, also specify as a direct result, a desired heating temperature in at least two various locations of the material, with respect to the claim as amended, as it passes through a single heater, as is claimed in order to likewise produce similar effects in the thin thermoplastic material being thermoformed above.  
Regarding claim 4, Wrosz/Polk/Gunn discloses the subject matter of claim 1 as discussed above, but does not explicitly disclose that there is a temperature sensor for each heating element. It is noted that any timing limitations here are related to the mode of operation of the device and as discussed above do not further limit the system. 
However, Polk discloses that thermocouples and IR sensors can be used to determine different temperatures of areas of thermoplastic sheets during a similar thermoforming process (Polk, par. 0092). Wrosz discloses a “base” system which monitors various aspects of the invention, but is silent as to the temperature measurements. Polk discloses an “improved” system that includes thermocouples or IR sensors for detecting temperatures of different portions of thermoplastic sheets of material. 
One of ordinary skill in the art, at the time of the invention, could have added a thermocouple or IR sensor (or multiple sensors/thermocouples) to the system as disclosed by Wrosz in view of Polk with the predictable result and additional advantage of obtaining a system that has the ability to monitor the exact temperature of a given portion of the material in a more precise location during the operation of the device to adjust the power of the heating devices. Accordingly, in order to be able to properly monitor the temperature distribution in specific locations throughout the material while it is being heated and deformed, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system as disclosed by Polk to further include thermocouples or IR sensors for the detection of temperatures in various areas adjacent to the heating elements of the material being shaped.  
Regarding claim 21, Wrosz/Polk/Gunn discloses the subject matter of claim 1 and further discloses that the heating information includes a forming temperature, which is interpreted as an equivalent to the claimed “desired heating temperature at one or more portions of the material” (Wrosz, par. 0042). Additionally or alternatively, Gunn discloses equivalent process information as to meet this claim limitation as noted above. It would have been obvious to have combined Gunn for the same reasons as set forth above in claim 1.  
Regarding claims 22-23, Wrosz/Polk/Gunn discloses the subject matter of claim 1, and further discloses that the mold is both positive (90) (material is formed over the top here) (claim 23) and negative (104) (material is formed in the cavities here) (Wrosz, Figs. 3G-3H) of an aligner (136) (par. 0035) that is interpreted as an equivalent to the claimed “orthodontic shell appliance.” 
Regarding claims 33 and 39, it is first noted that section 112(a) support for this limitation as amended in these claims appears to be implied by at least Applicant’s Fig. 5. 
Wrosz/Polk/Gunn further discloses deforming (as to produce in Wrosz, Fig. 7) the material such that there is a portion in the middle that is deformed while the edges are substantially not deformed. 
Regarding claims 32, 34-35, 38, and 40-41, the claims all recite limitations reading the operation of signals, which is noted the BRI of “signal” has no structure. It is permissible as functional claim language here but does not appear to structurally limit the controller as MPEP 2114 notes that apparatus claims cover structural features only, and not purely functional features that are not limited to a specific structure. Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. The combination as discussed above in claims 1 and 36 would seem to be capable of performing these functions, without a modification to the structure thereof.  
Additionally or alternatively, the material would have different zones with different malleabilities (from Gunn, 5:43-5:55; 8:47-8:50), as the discussed modification from above in claims 1 and 36, meeting the applicable limitations of claims 32, 34, 38-41 by applying a differing amount of heat in accordance with the above as to produce the different malleability in the material being worked upon. 
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wrosz (US 2008/0292741) in view of Polk, Jr. (US 2009/0065981) and Gunn (US Patent No. 4,619,806) as applied to claim 1 above, and further in view of De Nichilo (US Patent No. 5,778,145).
Regarding claims 8-9, Wrosz/Polk/Gunn as discussed above for claim 1, does not explicitly disclose that the heating elements can be oriented in a different way in order to control a heat direction of the heating elements. 
However, De Nichilo discloses a thermoforming apparatus that has panels or ovens (3 and 4) that can pivot to a different orientation (De Nichilo, 4:7-4:12; 4:52-4:55, Figs. 2, 5, 6) in order to optimize the distance between the plastic material and heat source (4:35-4:37) and place the heaters closer to the contours of the thermoformed material (4:10). Therefore, in order to optimize the distance between the heat sources and the thermoformed plastic sheets, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device as disclosed by Wrosz/Polk/Gunn to further include movable heaters, such that they can be tilted in the most optimal orientation towards the points of heating on the material to be produced.    
Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wrosz (US 2008/0292741) in view of Polk, Jr. (US 2009/0065981) and Gunn (US Patent No. 4,619,806) as applied to claim 1 above, and further in view of Montagna et al. (US 2004/0188006), hereinafter Montagna.
Regarding claims 29-30, Wrosz/Polk/Gunn discloses the subject matter of claim 1 as discussed above and further discloses the use of ceramic heaters (Wrosz, par. 0041, 0045), but does not explicitly disclose that at least one of the heaters are powered by gas, or alternatively, are radiative heating sources. 
However, Montagna discloses a similar thermoforming apparatus that heats sheets for thermoforming using either “forced air or radiant heating” where the heating is powered by gas (Montagna, par. 0035). Both the system as disclosed by Wrosz/Polk and that of Montagna are concerned with the thermoforming of plastic sheets of material into different shapes, and so therefore, it appears that Montagna’s gas and radiative heating systems are substitutable alternatives to the ceramic heating as disclosed by Wrosz/Polk/Gunn. 
One of ordinary skill in the art at the time of the invention could have substituted as modified Wrosz’s ceramic heater for Montagna’s gas/radiative heater with the predictable result of obtaining a system that functions in substantially the same way and obtains substantially similar results. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute either the gas or radiative heating systems from Montagna into the system as disclosed by Wrosz/Polk/Gunn, in order to produce the invention as is recited in the claims.   
Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the references do not teach the amended claims as amended in claims 1, 36, and 42. In response, Examiner points out that the rejections above have been updated to show that Polk and Gunn both teach concepts that when combined with Wrosz above, would appear to support a case of prima facie obviousness. 
With respect to claims 31 and 37, it is noted that a “signal” has no structure, and thus, cannot be limited in the same way as a “controller.” As such, these claims are considered met by the outlined rejection above as the BRI of both claims 31 and 37 is covered by the structure meeting both of claims 1 and 36 as outlined in the first statement of rejection. This is clarified above in the updated rejections. 
Because the claim interpretation for these claims was covered in a previous Office Action (6/10/2019), it seems this interpretation should be clear, in view of the prosecution record as a whole, as this is a consistent interpretation with said previous Office Action. 
As such, the rejections are maintained as updated above to discuss the amended portions of the claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742